Title: To Thomas Jefferson from John Redman Coxe, 30 July 1802
From: Coxe, John Redman
To: Jefferson, Thomas


          
            Dear Sir/
            Philada. July 30th 1802
          
          I take the liberty of forwarding to you a Copy of my treatise on Vaccination, which, with many thanks for your very polite attention to my repeated requests, I beg your acceptance of; I sincerely wish it were more worthy of your notice; yet doubtless, though it contains many errors, I hope it may serve as a Pioneer in opening the Way for more valuable communications from our own Countrymen.
          With sincere wishes for your health & prosperity—I am, Dear Sir Yrs. respectfully
          
            John Redman Coxe
          
        